Citation Nr: 1202550	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  09-40 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and a friend


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 RO rating decision that, in pertinent part, denied service connection for PTSD.  In September 2010, the Veteran testified at a Travel Board hearing at the RO.  

The Board observes that an April 2008 RO decision, in pertinent part, denied service connection for PTSD on a de novo basis.  A September 2009 statement of the case addressed the issue of entitlement to service connection for PTSD on the basis of whether new and material evidence had been received.  The RO determined, at that time, that new and material evidence had not been received to reopen the claim for entitlement to service connection for PTSD.  

The Board observes, however, that a prior May 2003 RO decision (noted above) that denied the issue of entitlement to service connection for PTSD, was not final.  The Board notes that since the May 2003 RO decision (noted above), the Veteran's available service personnel records, which were not of record at that time, were associated with the record in December 2004.  The May 2003 RO decision, in part, based the denial of service connection for PTSD on a lack of service personnel records.  As the Veteran's service personnel records are relevant to his claim for entitlement to service connection for PTSD and because they were not of record at the time of the May 2003 denial, the claim must be considered on the merits pursuant to 38 C.F.R. § 3.156(c) (2011).  

Additionally, the Board observes that since the denial of the Veteran's claim in May 2003, there has been a liberalizing law creating a new evidentiary standard for which a claim of entitlement to service connection for PTSD can be substantiated under 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).  Therefore, the Veteran's instant claim must be reviewed on a de novo basis as opposed to a new and material basis.  See Pelegrini v. Nicholson, 18 Vet. App. 112, 125 (2004); Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand the claim on appeal as there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  

Prior to July 13, 2010, a claimed non-combat stressor must have been established by official service record or other credible supporting evidence-the appellant's uncorroborated assertions were not sufficient to corroborate a non-combat stressor.  38 C.F.R. § 3.304(f) (2010); Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. Brown, 10 Vet. App. 128 (1997).  However, during the pendency of the appeal and effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), which provides as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that:  are received by VA on or after July 13, 2010; were received by VA before July 13, 2010, but have not been decided by a VA regional office as of July 12, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 12, 2010; or are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims (Court) vacated a Board decision on an application and remanded it for readjudication.  38 C.F.R. §3.304(f)(3) (2011).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).   

Here, the Veteran's claim was appealed to the Board before July 13, 2010, and his claim has not yet been finally decided by the Board.  In addition, the Veteran essentially asserts that he was exposed to the type of stressor (hostile military or terrorist activity) contemplated by the regulatory amendments.  Accordingly, the Board finds that the amendments to 38 C.F.R. § 3.304(f) are applicable in this case.  

The Veteran claims service connection for PTSD based on alleged stressors in Vietnam.  His service personnel records indicate that he was not awarded decorations evidencing combat.  Such records reflect that the Veteran served in Vietnam for eleven months and twenty days.  His occupational specialty was listed as single-rotor turbine observation utility helicopter repairman.  He served with units including Company B, 705th Maintenance Batallion, 5th Infantry Division, and the 121st Aviation Company.  The Veteran's service treatment records are apparently not available.  

The Veteran has reported various stressors.  For example, in an April 2003 response to a PTSD stressor questionnaire, he reported that he flew as crew chief and that he took troops in and out of combat.  The Veteran stated that he would pick up the dead and wounded.  He also indicated that he had to shoot people and that he killed or wounded them.  The Veteran reported that he flew five days a week for six months.  He maintained that he was stationed in North Vietnam and South Vietnam, mostly in the Mekong Delta.  He stated that he served with the 121st Aviation Company.  

In an October 2004 response to a PTSD stressor questionnaire, the Veteran reported that he served in combat in Vietnam.  He stated that he served in Vietnam from 1965 to 1966, with the 121st Aviation Company.  The Veteran indicated that he was a helicopter mechanic and that he flew as a crew chief.  He reported that he was responsible for flying troops into and out of combat situations and that he would have to pick up injured and dead soldiers.  He stated that some of the soldiers were missing body parts.  The Veteran noted that he shot people on many occasions and that he was also shot at as well.  

In his May 2009 VA Form 9, the Veteran reported that he was a helicopter mechanic with the 121st Aviation Company at Soc Trang, Vietnam from 1965 to 1966.  He stated that he was exposed to dead bodies two to three times a month on incoming helicopters.  

At the September 2010 Board hearing, the Veteran testified that he served as a helicopter mechanic with the 121st Aviation Company.  He reported that he was stationed in Soc Trang, Vietnam and that he came under enemy fire.  He stated that he was ordered to shoot a kid who was carrying a grenade and that such incident kept bothering him.  The Veteran also reported that he was exposed to body parts.  He further stated that he served on guard duty while he was in Vietnam.  

The Board notes that there is no indication in the record that there has been an attempt to verify the Veteran's reported stressors through the U.S. Army and Joint Services Records Research Center (JSRRC).  In fact, in August 2009, the RO found that the Veteran's stressor information was insufficient to send for verification.  The Board observes, however, that the Veteran's reports of coming under enemy fire, picking up injured and dead soldiers in helicopters, and being ordered to shoot someone with a grenade, etc., are consistent with the places, types and circumstances of the Veteran's service.  In short, the stressors reported by the Veteran are the type contemplated by 38 C.F.R. § 3.304(f)(3).  Accordingly, the Veteran's lay testimony is sufficient to establish the occurrence of the stressors.  

Therefore, the question before the Board is whether a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, has confirmed that the claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressors.  

As noted above, the Veteran's service treatment records are apparently not available.  Post-service VA treatment records show treatment for variously diagnosed psychiatric disorders, including PTSD.  

For example, a December 2001 VA treatment entry relates an assessment that included status post cerebral aneurysm clipping, with residual memory loss, and PTSD.  

An August 2002 VA treatment entry notes that the Veteran reported that he had flashbacks since returning from Vietnam.  He indicated that he would awake from bad dreams and think about events in Vietnam.  He stated that his dreams involved mostly the battlefield, but they also involved the extreme poverty he witnessed in Vietnam.  The Veteran reported that he did not want to talk about his time in Vietnam other than to say he observed several of his close friends being killed.  He stated that it disturbed him to have to kill people in Vietnam.  The impression was a mental disorder, not otherwise specified, due to a general medical condition (aneurysm), and rule out PTSD.  

An April 2004 VA treatment entry notes that the Veteran had a complicated course and that he had been diagnosed with a mood disorder, not otherwise specified, with depressive features; symptoms of PTSD; and psychotic symptoms.  The diagnosis, at that time, was a psychosis, not otherwise specified.  

An October 2004 VA treatment report notes that the Veteran had a psychosis and that he was seen for a follow-up visit.  He reported that his main problem was difficulty sleeping.  He stated that he had nightmare and flashbacks of Vietnam.  The impression was rule out PTSD, with recurrent nightmares and intrusive thoughts, hypervigilance, difficulty staying asleep, being startled by firecrackers, and decreased interested in being around others, and a previous diagnosis of a psychosis, not otherwise specified.  The examiner reported that the Veteran was still having persistent delusions of being followed and watched, which caused significant distress and altering of his habits.  

The Board notes that evidence of record does not specifically show that the Veteran has been diagnosed with PTSD based on his claimed stressors.  Additionally, there is no indication that the diagnosis of PTSD, provided pursuant to the December 2001 VA treatment entry, was based on a review of the Veteran's claims file or on his claimed stressors.  

Further, the Board observes that the Veteran has not been afforded a VA examination with the goal of arriving at an opinion as to the etiology of any current psychiatric disorder, to include PTSD.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record)

Finally, the Board notes that in his October 2009 VA Form 9, the Veteran reported that he was diagnosed with PTSD at the Reno, Nevada VA Medical Center (VAMC) in 1989.  The Veteran also stated that he was presently being treated for PTSD at the Shreveport, Louisiana VAMC, and that such records should be obtained.  

At the September 2010 Board hearing, the Veteran testified that he was first diagnosed with PTSD at the Reno VAMC in 1988.  He also indicated that psychiatrists at the Shreveport VAMC; the Monroe, Louisiana VAMC; and the Jackson, Mississippi VAMC, had treated him for PTSD.  The Board notes that there are no VA treatment reports of record from the Reno VAMC dated prior to July 1995.  Additionally, there are no VA treatment reports of record from the Shreveport VAMC and the Monroe VAMC, and the most recent reports of record from the Jackson VAMC are dated in September 2008.  

As there are possible further treatment records, including VA treatment records, that may be pertinent to the Veteran's claim, they should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, this issue is REMANDED for the followings:  

1.  Obtain copies of the Veteran's VA medical records, which are not already in the claims folder, concerning his claimed treatment for psychiatric problems, including PTSD, since January 1988, from the VAMCs in Reno, Shreveport, Monroe and Jackson.  

2.  Ask the Veteran to identify all other medical providers who have treated him for psychiatric problems, including PTSD, since September 2008.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

3.  Schedule the Veteran for a VA psychiatric examination to determine whether he suffers from PTSD as a result of the verified stressor, or from any other psychiatric disorder related to service.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should clearly identify each psychiatric disability that the Veteran currently has, to include PTSD.  Following review of the claims file and examination of the Veteran, the examiner should provide a medical opinion, with adequate rationale, as to whether it is more likely, less likely, or at least as likely as not (50 percent probability), that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.  If PTSD is diagnosed the examiner should specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to a fear of hostile military or terrorist activity.  Any opinions expressed by the examiner must be accompanied by a complete rationale.  

4.  Thereafter, review the Veteran's claim for entitlement to service connection for PTSD.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

